Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to papers filed March 18, 2022. Applicant’s reply to the restriction requirement of February 18, 2022 has been entered. Claims 2-14 have been amended; and claims 15-20 have been newly added. Claims 1-20 are pending.
Priority
Applicant’s claim for the benefit of prior-filed WIPO International Application No. PCT/CN2018/111388, filed October 23, 2018 under 35 U.S.C. 365(c), is acknowledged. 
Acknowledgment is also made of Applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy of Chinese Patent Application No. CN 201711002771.4 has been received as required by 37 CFR 1.55, which application was filed in the People’s Republic of China on October 24, 2017. 
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-12 and 16-20, is acknowledged. Applicant’s elections of i) “tablet” as the species of dosage form, ii) “ethanol” as the species of wetting agent, iii) “disintegrant” as the species of further excipient, iv) “cross-linked polyvinylpyrrolidone” as the species of disintegrant, v) “lactose” as the species of filler, vi) “polyvinylpyrrolidone” as the species of adhesive, vi) “magnesium stearate” as the species of lubricant, vii) “fluidized bed spray granulating” as the species of granulating method, viii) “fluidized drying” as the species of dynamic drying, and ix) “breast cancer” as the species of cancer are all also acknowledged. The Examiner has determined that claims 1-3, 7-10, 12, 16, and 17 read on the elected subject matter.
Accordingly, claims 4-6, 11, 13-15, and 18-20 are hereby withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected subject matter, there being no allowable generic or linking claim. 
Election was made without traverse in the reply filed on March 18, 2022. Claims 1-3, 7-10, 12, 16, and 17 are currently under examination. 
Abstract
The abstract of the disclosure is objected to because of the following:
1. The abstract should be a concise summary of the key technical aspects of the invention which are new to the art to which the invention pertains. If the invention pertains to a composition, the abstract should recite the key requisite ingredients. If the invention pertains to a method, the abstract should recite the key requisite active steps.
2. The abstract merely discloses that the invention pertains to a pharmaceutical composition comprising a quinolone derivative. Such compositions are certainly not new to the art, and the abstract provides nothing about the key requisite ingredients. The abstract further discloses that the invention pertains to a method of making a pharmaceutical composition comprising the specific quinolone derivative compound recited, but provides nothing about the key requisite active steps. 
3. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art. Hence, Applicant is advised to delete the last line of the abstract.
Correction is required.  See MPEP § 608.01(b).
Specification
The disclosure is objected to because of the following:
1. The Cross-Reference to Related Applications section should not contain any reference to a foreign patent application, and should certainly not attempt to incorporate the contents of a foreign patent document, written in a foreign language, into the U.S. Patent disclosure. Applicant is thus advised to delete the Cross-Reference to Related Applications section.   
2. As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM.
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821 - 1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on read-only optical disc or as a text file via the Office electronic filing system.)
Appropriate correction is required.
Drawings
The drawings are objected to because of the following:
1. In Figs. 1-5, the y-axis lacks a label for the units of dissolution rate.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1-3, 7-10, and 12 are objected to because of the following:
1. In claim 1, the expression “obtained by mixing the active ingredient, a wetting agent with at least one pharmaceutical excipient optionally” is in improper English grammatical form. It would appear that the intended expression is “obtained by mixing the active ingredient, a wetting agent, and at least one pharmaceutical excipient optionally”.
2. In claim 1, there should be semicolons rather than commas between “thereof” and “which is”, between “lubricant” and “granulating”, between “granulating” and “dynamic drying”, and between “dynamic drying” and “and optionally”.
3. In claims 2, 3, 7-10, and 12, there is an extraneous comma after “wherein”. 
4. In claim 3, the expression “pharmaceutic al” appears to be a typographical error for the intended term “pharmaceutical”. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 7-10, 12, 16, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 appears to be a product-by-process claim, which first broadly defines a pharmaceutical composition comprising the recited active, i.e. (R,E)-N-(4-(3-chloro-4-(pyridin-2-ylmethoxy)phenylamino)-3-cyano-7-ethoxyquinolin-6-yl)-3-(1-methylpyrrolidin-2-yl)-acrylamide, and then proceeds to stipulate that the said composition is “obtained by” mixing, granulating, and then drying. One of ordinary skill in the art cannot definitively ascertain whether the wetting agent, and whether any one of the pharmaceutical excipients recited, e.g. disintegrant, filler, etc., or even if any pharmaceutical excipient at all, are necessarily a requisite constituent element of the claimed pharmaceutical composition itself, i.e. the final product. Hence, for example, a wetting agent (e.g. ethanol) could be introduced during the process of making, but this wetting agent may be fully evaporated upon the drying step, such that the wetting agent is not a constituent of the final pharmaceutical composition. Further, although the claim provides that the pharmaceutical composition is obtained with use of a pharmaceutical excipient, all of the excipients expressly enumerated (i.e. disintegrant, etc.) are merely optional, and thus the excipient does not appear to be so limited at all, and thus need not include any of those expressly enumerated, but rather the excipient can be any pharmaceutical excipient known in the art. If the pharmaceutical excipient is e.g. water, the water could also be fully removed in the requisite drying step such that the water is not present in the final pharmaceutical composition which is being claimed, in which case the final pharmaceutical product does not contain the wetting agent or the excipient employed in the process of making.
***Applicant is advised to define the pharmaceutical composition by its requisite constituent elements, and then describe the process of making. For examination at this time, the claim is being interpreted as only the active and the at least one pharmaceutical excipient are requisite constituents of the final claimed composition. 
Claim 3 provides that the disintegrant can be e.g. a “low-substituted hydroxypropyl cellulose”. The term “low” is arbitrary, relative, and subjective, and one of ordinary skill in the art cannot definitively ascertain the metes and bounds of the claimed limitation, and what constitutes “low” and “not low”. 
Claim 8 provides that the granulating method can be e.g. a “high-speed shear granulating method”. The term “high” is arbitrary, relative, and subjective, and one of ordinary skill in the art cannot definitively ascertain the metes and bounds of the claimed limitation, and what constitutes “high” and “not high”. 
Claim 12 describes “a 0.1 mol/L hydrochloric acid solution medium”. One of ordinary skill in the art cannot definitively ascertain the metes and bounds of “silution medium”, e.g. whether the “medium” is necessarily strictly limited to “a 0.1 mol/L hydrochloric acid solution” only, or rather whether the medium is a “solution” that comprises 0.1 mol/L hydrochloric acid, or rather whether the “medium” comprises “a 0.1 mol/L hydrochloric acid solution” as but one constituent, but which medium need not be a solution at all. 
Claims 2, 3, 7-10, 12, 16, and 17 are (also) indefinite for depending from an indefinite claim. 
Obviousness-Type Double Patenting (I and II)
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
I. Claims 1-3, 7-10, 12, 16, and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2 and 4 of U.S. Patent No. 10,722,469. 
Applicant’s elected subject matter is directed to a pharmaceutical composition (e.g. tablet) comprising (R,E)-N-(4-(3-chloro-4-(pyridin-2-ylmethoxy)phenylamino)-3-cyano-7-ethoxyquinolin-6-yl)-3-(1-methylpyrrolidin-2-yl)-acrylamide and crosslinked polyvinylpyrrolidone in the amounts of 5-70 wt% and 2-20 wt%; wherein the composition is prepared by mixing the ingredients, granulating with a wetting agent, and drying, and wherein the dissolution rate is 85% or higher after 30 minutes in 0.1 mol/L HCl solution. 
Claims 2 and 4 of U.S. Patent No. 10,722,469 disclose a pharmaceutical composition (e.g. tablet) comprising (R,E)-N-(4-(3-chloro-4-(pyridin-2-ylmethoxy)phenylamino)-3-cyano-7-ethoxyquinolin-6-yl)-3-(1-methylpyrrolidin-2-yl)-acrylamide and e.g. crosslinked polyvinylpyrrolidone in the amounts of 10-50 wt% and 2-20 wt%; wherein the composition is prepared by mixing the ingredients, granulating with a wetting agent, and drying, and wherein the dissolution rate is 80% or higher after 30 minutes in 0.1 mol/L HCl solution.
Although the claims at issue are not identical, they are not patentably distinct from each other because the pharmaceutical composition contains the same requisite active, and the same disintegrant in amounts that are not patentably distinct, and the composition exhibits the same dissolution property. Therefore, the claimed products are deemed not patentably distinct despite that the U.S. Patent does not expressly disclose that the “drying” step is not specifically “dynamic drying”. 
II. Claims 1-3, 7-10, 12, 16, and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,065,241. 
Applicant’s elected subject matter is directed to a pharmaceutical composition (e.g. tablet) comprising (R,E)-N-(4-(3-chloro-4-(pyridin-2-ylmethoxy)phenylamino)-3-cyano-7-ethoxyquinolin-6-yl)-3-(1-methylpyrrolidin-2-yl)-acrylamide and crosslinked polyvinylpyrrolidone in the amounts of 5-70 wt% and 2-20 wt%; wherein the composition is prepared by mixing the ingredients, granulating with a wetting agent, and drying, and wherein the dissolution rate is 85% or higher after 30 minutes in 0.1 mol/L HCl solution.
Claims 1-19 of U.S. Patent No. 11,065,241 discloses a pharmaceutical composition (e.g. tablet) comprising (R,E)-N-(4-(3-chloro-4-(pyridin-2-ylmethoxy)phenylamino)-3-cyano-7-ethoxyquinolin-6-yl)-3-(1-methylpyrrolidin-2-yl)-acrylamide and crosslinked polyvinylpyrrolidone in the amounts of 5-70 wt% and 2-20 wt%. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the pharmaceutical compositions themselves are not patentably distinct, and because U.S. Patent No. 11,065,241 discloses that their pharmaceutical composition is prepared by mixing the ingredients, granulating with a wetting agent such as e.g. ethanol, and drying.
Conclusion
No claims are allowed.
Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BROWE whose telephone number is (571)270-1320. The examiner can normally be reached Monday - Friday, 9:30 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DAVID BROWE/Primary Examiner, Art Unit 1617